          Case 4:18-cv-04662-YGR Document 78 Filed 05/26/20 Page 1 of 9



1    Mark A. Kleiman (SBN 115919)
     KLEIMAN / RAJARAM
2
     2525 Main Street, Suite 204
3    Santa Monica, CA 90405
     Telephone: (310) 392-5455
4    Facsimile: (310) 306-8491
5
     Email: mkleiman@quitam.org
     Ben Gharagozli (SBN 272302)
6
     Law Offices of Ben Gharagozli
7    2525 Main Street, Suite 204
     Santa Monica, CA 90405
8    Telephone: (661) 607-4665
     Facsimile: (855) 628-5517
9
     Email: ben.gharagozli@gmail.com
10

11   Attorneys for Plaintiff, RABAB ABDULHADI
12

13                                   UNITED STATES DISTRICT COURT

14                               NORTHERN DISTRICT OF CALIFORNIA

15
      RABAB ABDULHADI,                                       )   Case No.: 4:18-cv-04662-YGR
16
                                                             )
                        Plaintiff,
17                                                           )   NOTICE OF MOTION AND
                        v.
                                                             )   MOTION TO WITHDRAW AS
18    LESLIE WONG, ET AL.                                    )   ATTORNEYS OF RECORD FOR
                                                             )   PLAINTIFF, RABAB ABDULHADI;
19                      Defendants
                                                             )   DECLARATIONS OF MARK A.
20                                                           )   KLEIMAN AND BEN
                                                             )   GHARAGOZLI IN SUPPORT
21                                                           )   THEREOF
22
                                                             )
                                                             )   Date: June 30, 2020
23                                                           )   Time: 2:00 p.m.
                                                             )   Location: Courtroom 1 (4th Floor)
24                                                           )   Judge: Yvonne Gonzalez Rogers
      _________________________________________
25

26

27
      ____________________________________________________________________________________________________
28
      NOTICE OF MOTION AND MOTION TO WITHDRAW AS ATTORNEYS OF RECORD FOR PLAINTIFF,
     RABAB ABDULHADI; DECLARATIONS OF MARK A. KLEIMAN AND BEN GHARAGOZLI IN SUPPORT
                                        THEREOF

     Case No. __4:18-cv-04662                     1
          Case 4:18-cv-04662-YGR Document 78 Filed 05/26/20 Page 2 of 9



1                                NOTICE OF MOTION AND MOTION
2            PLEASE TAKE NOTICE that on June 30, 2020 at 2:00 p.m., or as soon thereafter as
3    the matter may be heard in the above-entitled Court, Attorney Mark A. Kleiman of KLEIMAN /
4    RAJARAM, and Attorney Ben Gharagozli of the LAW OFFICES OF BEN GHARAGOZLI
5    (hereinafter collectively, “Attorneys”), will and hereby do, move the Court for an order granting
6    Attorneys permission to withdraw from their representation of Plaintiff, DR. RABAB
7    ABDULHADI (hereinafter “Plaintiff”), pursuant to Civil Local Rule 11-5 and Rule 1.16 of the
8    California Rules of Professional Conduct (hereinafter “CRPC”). because, inter alia, plaintiff
9    has breached a material term of the representation agreement and Attorneys believe in good
10   faith that the Court will find that there are additional grounds for withdrawal.
11           The present motion is based on this Notice of Motion and Motion, the Memorandum of
12   Points and Authorities, the Declarations of Mark A. Kleiman and Ben Gharagozli, all pleadings
13   and papers on file in this action, and such other matters as may be presented to this Court at the
14   hearing of this Motion.
15   DATED: May 26, 2020                        KLEIMAN / RAJARAM
16
                                                      MARK A. KLEIMAN (SBN 115919)
17

18

19
                                                By:    /s/ Mark A. Kleiman
20                                                    MARK A. KLEIMAN
21
                                                LAW OFFICE OF BEN GHARAGOZLI
22                                                 BEN GHARAGOZLI (SBN 272302)

23
                                                By: ________________________________________
                                                      /s/ Ben Gharagozli
24
                                                     BEN GHARAGOZLI
25
                                                      Attorneys for Plaintiff RABAB ABDULHADI
26

27
      ____________________________________________________________________________________________________
28
      NOTICE OF MOTION AND MOTION TO WITHDRAW AS ATTORNEYS OF RECORD FOR PLAINTIFF,
     RABAB ABDULHADI; DECLARATIONS OF MARK A. KLEIMAN AND BEN GHARAGOZLI IN SUPPORT
                                        THEREOF

     Case No. __4:18-cv-04662                     2
           Case 4:18-cv-04662-YGR Document 78 Filed 05/26/20 Page 3 of 9



1                          MEMORANDUM OF POINTS AND AUTHORITIES
2    I.      LEGAL STANDARD
3            Courts evaluate a motion to withdraw pursuant to the California standards of
4    professional conduct. See e.g. U.A. Local 342 Joint Labor-Mgmt. Comm v. So City
5    Refrigeration, Inc., No. 09-cv-3219, 2010 WL 1293522, at *3 (N.D. Cal. March 31, 2010); f14,
6    2008); Cal. Native Plant Soc’y v. U.S. EPA, No. 06-cv-3604, 2008 WL 4911162, at *1 (N.D.
7    Cal. Nov. 14, 2008).
8            Courts in this District consider, inter alia, the following factors when adjudicating
9    motions to withdraw: “(1) the reasons counsel seeks to withdraw, (2) the possible prejudice that
10   withdrawal may cause to other litigants; (3) the harm that withdrawal might cause to the
11   administration of justice; and (4) the extent to which withdrawal will delay resolution of the
12   case.” Bd of Trustees of Sign, Pictorial & Display Indus. Welfare Fund v. PS Servs. Co., LLC,
13   No. 17-cv-02452, 2018 WL 1626344, at *1 (N.D. Cal. April 2, 2018).
14   II.     ARGUMENT
15           There are grounds for permissive withdrawal because: (1) Plaintiff has breached a
16   material term of an agreement/obligation to Attorneys and Attorneys have given Plaintiff a
17   reasonable warning after the breach that Attorneys will withdraw unless Plaintiff fulfills the
18   agreement or performs the obligation; and (2) Attorneys believe in good faith that the Court will
19   find the existence of other good cause for withdrawal. CRPC 1.16(b) (5) and (10). (Kleiman,
20   Decla., ⁋3).
21           Due to Attorneys’ duties of confidentiality, Attorneys have not revealed further details
22   regarding the grounds for withdrawal. Importantly, Courts routinely grant motions to withdraw
23   without requiring the moving attorneys to provide details of the underlying facts. See. e.g. U.A.
24   Local 342 Joint Labor-Mgmt. Comm v. So City Refrigeration, Inc., No. 09-cv-3219, 2010 WL
25   1293522, at *3 (N.D. Cal. March 31, 2010); Cal. Native Plant Soc’y v. U.S. EPA, No. 06-cv-
26   3604, 2008 WL 4911162, at *1 (N.D. Cal. Nov. 14, 2008).
27
      ____________________________________________________________________________________________________
28
      NOTICE OF MOTION AND MOTION TO WITHDRAW AS ATTORNEYS OF RECORD FOR PLAINTIFF,
     RABAB ABDULHADI; DECLARATIONS OF MARK A. KLEIMAN AND BEN GHARAGOZLI IN SUPPORT
                                        THEREOF

     Case No. __4:18-cv-04662                     3
            Case 4:18-cv-04662-YGR Document 78 Filed 05/26/20 Page 4 of 9



1            Attorneys believe the grounds stated are sufficient for the Court to grant this motion.
2    However, out of an abundance of caution, Attorneys advise that other grounds exist which have
3    not been articulated in the present motion because of duties of confidentiality. Should the Court
4    so order it, Attorneys would of course discuss the underlying facts in an in camera setting to the
5    extent allowed by law. (Kleiman, Decla., ⁋4). Attorneys have taken all reasonable steps to
6    avoid prejudice to Plaintiff, including informing Plaintiff of the breach of material terms and
7    providing Plaintiff adequate notice of Attorneys’ intent to file this motion and the opportunity to
8    seek replacement representation. On April 22, 2020, Attorneys informed Plaintiff that they
9    would not be able to continue representing Plaintiff if the issues were not resolved by May 22,
10   2020. (Kleiman, Decla., ⁋5).
11           Attorneys’ withdrawal will not prejudice any of the parties, delay the case or otherwise
12   be unjust. (Kleiman, Decla., ⁋6).
13   III.    CONCLUSION
14           Accordingly, Attorneys respectfully request that the Court grant the present motion to
15   withdraw as attorney of record for Plaintiff.
16   DATED: May 26, 2020                        LAW OFFICE OF MARK ALLEN KLEIMAN
17
                                                      MARK A. KLEIMAN (SBN 115919)
18

19
                                                By:     /s/ Mark A. Kleiman
20
                                                      MARK A. KLEIMAN
21
                                                LAW OFFICE OF BEN GHARAGOZLI
22
                                                   BEN GHARAGOZLI (SBN 272302)
23

24                                              By: ________________________________________
                                                     /s/ Ben Gharagozli
                                                     BEN GHARAGOZLI
25

26                                              Attorneys for Plaintiff RABAB ABDULHADI

27
      ____________________________________________________________________________________________________
28
      NOTICE OF MOTION AND MOTION TO WITHDRAW AS ATTORNEYS OF RECORD FOR PLAINTIFF,
     RABAB ABDULHADI; DECLARATIONS OF MARK A. KLEIMAN AND BEN GHARAGOZLI IN SUPPORT
                                        THEREOF

     Case No. __4:18-cv-04662                     4
          Case 4:18-cv-04662-YGR Document 78 Filed 05/26/20 Page 5 of 9



1                                 DECLARATION OF MARK KLEIMAN
2
           I, Mark A. Kleiman, hereby declare as follows:
3
           1. I am an attorney duly licensed to practice law before all courts in the State of
4

5
     California and am admitted to practice before this Court as well. Along with Mr. Ben

6    Gharagozli, I represent Dr. Rabab Abdulhadi. If called upon to do so, I could and would testify
7    competently to the following based upon firsthand knowledge.
8
            2.    Mr. Gharagozli and I (hereinafter “Attorneys”) have represented Plaintiff in this
9
     matter since filing the original complaint on August 2, 2018.
10

11         3.         There are grounds for withdrawal because: (1) Plaintiff has breached a material

12   term of an agreement/obligation to Attorneys and Attorneys have given Plaintiff a reasonable

13   warning after the breach that Attorneys will withdraw unless Plaintiff fulfills the agreement or

14   performs the obligation. and (2) Attorneys believe in good faith that the Court will find the

15   existence of other good cause for withdrawal. CRPC 1.16(b) (5), and & (10).

16         4.         Due to Attorneys’ duties of confidentiality, Attorneys have not revealed further

17   details regarding the grounds for withdrawal. However, out of an abundance of caution,

18   Attorneys advise that other grounds exist which have not been articulated in the present motion

19   because of our duties of confidentiality. Attorneys would of course discuss the underlying facts

20   in an in camera setting to the extent allowed by law should the Court so order.

21         5. Attorneys   have taken all reasonable steps to avoid prejudice to Plaintiff, including

22   informing Plaintiff of the breach of material terms and providing Plaintiff adequate notice of

23   Attorneys’ intent to file this motion and the opportunity to seek replacement representation. On

24   April 22, 2020, Attorneys informed Plaintiff that they would not be able to continue

25   representing Plaintiff if the issues were not resolved by May 22, 2020.

26

27
      ____________________________________________________________________________________________________
28
      NOTICE OF MOTION AND MOTION TO WITHDRAW AS ATTORNEYS OF RECORD FOR PLAINTIFF,
     RABAB ABDULHADI; DECLARATIONS OF MARK A. KLEIMAN AND BEN GHARAGOZLI IN SUPPORT
                                        THEREOF

     Case No. __4:18-cv-04662                       5
          Case 4:18-cv-04662-YGR Document 78 Filed 05/26/20 Page 6 of 9



1          6.         Attorneys’ withdrawal will not prejudice any of the parties, delay the case or
2     otherwise be unjust.
3            I declare under penalty of perjury under the laws of the State of California that the
4          foregoing is true and correct. Executed this 26th day of May, 2020 at Los Angeles,
5          California.
6

7                                                        /s/ Mark A. Kleiman
                                                       ________________________________
8                                                      Mark A. Kleiman

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      ____________________________________________________________________________________________________
28
      NOTICE OF MOTION AND MOTION TO WITHDRAW AS ATTORNEYS OF RECORD FOR PLAINTIFF,
     RABAB ABDULHADI; DECLARATIONS OF MARK A. KLEIMAN AND BEN GHARAGOZLI IN SUPPORT
                                        THEREOF

     Case No. __4:18-cv-04662                      6
          Case 4:18-cv-04662-YGR Document 78 Filed 05/26/20 Page 7 of 9



1                                DECLARATION OF BEN GHARAGOZLI
2
           I, Ben Gharagozli, hereby declare as follows:
3
           1. I am an attorney duly licensed to practice law before all courts in the State of
4

5
     California and am admitted to practice before this Court as well. Along with Mr. Mark

6    Kleiman, I represent Dr. Rabab Abdulhadi. If called upon to do so, I could and would testify
7    competently to the following based upon firsthand knowledge.
8
            2.    Mr. Kleiman and I (hereinafter “Attorneys”) have represented Plaintiff in this matter
9
     since filing the original complaint on August 2, 2018.
10

11         3.         There are grounds for withdrawal because: (1) Plaintiff has breached a material

12   term of an agreement/obligation to Attorneys and Attorneys have given Plaintiff a reasonable

13   warning after the breach that Attorneys will withdraw unless Plaintiff fulfills the agreement or

14   performs the obligation. and (2) Attorneys believe in good faith that the Court will find the

15   existence of other good cause for withdrawal. CRPC 1.16(b) (5), and & (10).

16         4.         Due to Attorneys’ duties of confidentiality, Attorneys have not revealed further

17   details regarding the grounds for withdrawal. However, out of an abundance of caution,

18   Attorneys advise that other grounds exist which have not been articulated in the present motion

19   because of our duties of confidentiality. Attorneys would of course discuss the underlying facts

20   in an in camera setting to the extent allowed by law should the Court so order.

21         5. Attorneys   have taken all reasonable steps to avoid prejudice to Plaintiff, including

22   informing Plaintiff of the breach of material terms and providing Plaintiff adequate notice of

23   Attorneys’ intent to file this motion and the opportunity to seek replacement representation. On

24   April 22, 2020, Attorneys informed Plaintiff that they would not be able to continue

25   representing Plaintiff if the issues were not resolved by May 22, 2020.

26

27
      ____________________________________________________________________________________________________
28
      NOTICE OF MOTION AND MOTION TO WITHDRAW AS ATTORNEYS OF RECORD FOR PLAINTIFF,
     RABAB ABDULHADI; DECLARATIONS OF MARK A. KLEIMAN AND BEN GHARAGOZLI IN SUPPORT
                                        THEREOF

     Case No. __4:18-cv-04662                       7
          Case 4:18-cv-04662-YGR Document 78 Filed 05/26/20 Page 8 of 9



1          6.         Attorneys’ withdrawal will not prejudice any of the parties, delay the case or
2     otherwise be unjust.
3          I declare under penalty of perjury under the laws of the State of California that the
4          foregoing is true and correct. Executed this 26th day of May, 2020 at Los Angeles,
5          California.
6

7
                                                       ________________________________
                                                       /s/ Ben Gharagozli
8                                                      Ben Gharagozli

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      ____________________________________________________________________________________________________
28
      NOTICE OF MOTION AND MOTION TO WITHDRAW AS ATTORNEYS OF RECORD FOR PLAINTIFF,
     RABAB ABDULHADI; DECLARATIONS OF MARK A. KLEIMAN AND BEN GHARAGOZLI IN SUPPORT
                                        THEREOF

     Case No. __4:18-cv-04662                      8
          Case 4:18-cv-04662-YGR Document 78 Filed 05/26/20 Page 9 of 9



1                                     CERTIFICATE OF SERVICE
2
          I, the undersigned, certify that I am employed in the City of Santa Monica, County of Los
3    Angeles, California. I am over the age of eighteen years and not a party to the within action.
     My business address is 2525 Main Street, Suite 204, Santa Monica, CA 90405.
4

5
           On this date, I served the following document(s):

6          NOTICE OF MOTION AND MOTION TO WITHDRAW AS ATTORNEYS OF
           RECORD FOR PLAINTIFF, RABAB ABDULHADI; DECLARATIONS OF
7          MARK A. KLEIMAN AND BEN GHARAGOZLI IN SUPPORT THEREOF
8
          I hereby certify that the foregoing document was efiled with the Clerk of the Court for the
9    United States District Court for the Northern District of California using the appellate CM/ECF
     System. Participants in the case who are registered CM/ECF users will be served by the
10
     CM/ECF system. I also placed true copies thereof in sealed envelopes addressed as shown
11   below by the following means of service:

12                Rabab Abdulhadi
                  1600 Holloway venue, Room EP 425
13
                  San Francisco, CA 94132
14                rabab.abdulhadi@gmail.com

15   [X] By First Class Mail - I am readily familiar with the firms' practice for collection and
     processing of correspondence for mailing. Under that practice, the correspondence is deposited
16
     with the U.S. Postal Service on the same day as collected, with first-class postage thereon fully
17   prepaid, in Santa Monica, California, for mailing to the office of the addressee following
     ordinary business practices.
18
     [X] By Electronic Transmission - I caused each such document to be transmitted to the office of
19
     the email addressee.
20
           I declare under penalty of perjury that the foregoing is true and correct.
21

22
           Executed on May 26, 2020, at Santa Monica, California.

23                                                         /s/ Mark Kleiman
                                                      ___________________________
                                                           Mark Kleiman
24

25

26

27
      ____________________________________________________________________________________________________
28
      NOTICE OF MOTION AND MOTION TO WITHDRAW AS ATTORNEYS OF RECORD FOR PLAINTIFF,
     RABAB ABDULHADI; DECLARATIONS OF MARK A. KLEIMAN AND BEN GHARAGOZLI IN SUPPORT
                                        THEREOF

     Case No. __4:18-cv-04662                     9
